In re Brown, James “Jim”, Comm. Ins.;— Plaintiffs); applying for writ of certiorari and/or review, supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. 94CW 1035; Parish of East Baton Rouge, 19th Judicial District Court, Div. “D”, No. 393,737.
Granted. The judgment of the court of appeal is set aside, and the judgment of the district court is reinstated. Venue is proper in East Baton Rouge Parish under La.Rev. Stat. 22:732.3 for the action for return of the corporate assets.
CALOGERO, C.J., would deny the writ.
MARCUS, J., not on panel.